 

DOCUMENT PREPARED BY AND AFTER

RECORDED PLEASE RETURN TO:

Catherine A. Tanck

Davenport, Evans, Hurwitz & Smith, L.L.P.

PO Box 1030

206 West 14th Street

Sioux Falls, SD 57101-1030

605-336-2880

 

ASSIGNMENT OF AMENDED AND RESTATED

CONTRACT FOR DEED AS COLLATERAL

 

THIS ASSIGNMENT OF AMENDED AND RESTATED CONTRACT FOR DEED (sometimes hereinafter
referred to as the “Assignment”) is made and entered into as of this 3rd day of
January, 2014, by and between Verity Farms, L.L.C., of 47184 258th St., Sioux
Falls, Minnehaha County, South Dakota, hereinafter referred to as “Borrower,”
and Duane Spader, of 1100 E. 64th St. North, Sioux Falls, Minnehaha County,
South Dakota, hereinafter referred to as “Lender”;

 

W I T N E S S E T H:

 

WHEREAS, has entered into an Amended and Restated Contract for Deed dated as of
December 27, 2012, with Spader, Inc., a South Dakota corporation (the “Amended
and Restated Contract for Deed”), providing for the purchase of real property
situated in Minnehaha County, South Dakota, described as follows:

 

The Northwest Quarter of the Southeast Quarter (NW1/4SE1/4), the West Half of
the Northeast Quarter (W1/2NE1/4), the South Half of the Northwest Quarter
(S1/2NW1/4), and the Northeast Quarter of the Southwest Quarter (NE1/4SW1/4),
all in Section 24, Township 102 North, Range 40 West of the 5th P.M., Minnehaha
County, South Dakota, which real property is hereinafter referred to as the
“Property.” The Amended and Restated Contract for Deed is incorporated herein by
this reference;

 

WHEREAS, Borrower and Lender have entered into a Revolving Credit Agreement of
even date herewith (said Agreement, as it may hereafter be amended, supplemented
or other modified from time to time, being the “Credit Agreement”) (terms
defined in the Credit Agreement and not otherwise defined in this Assignment are
used in this Assignment as defined in the Credit Agreement);

 

WHEREAS, pursuant to the Credit Agreement, Borrower is entering into this
Assignment in order to provide to Lender as collateral Borrower’s interest in
the Amended and Restated Contract for Deed as further described herein,

 

 

Assignment of Amended and Restated Contract for Deed As Collateral

Page 2

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties, and covenants hereinafter set forth, IT IS HEREBY
AGREED by and between the parties hereto as follows:

 

1. Borrower covenants that it has fulfilled and will continue to fulfill all of
the terms and conditions of the aforementioned Amended and Restated Contract for
Deed, and it will not consent to or enter into any alteration, amendment, or
cancellation of said Amended and Restated Contract for Deed without first
obtaining the written consent of Lender. In the event Borrower fails to fulfill
all of the terms and conditions of the aforementioned Amended and Restated
Contract for Deed, Lender shall have the remedies set forth herein below. In the
event Borrower enters into any alteration, amendment, or cancellation of said
Amended and Restated Contract for Deed without the prior written consent of
Lender, such alteration, amendment or cancellation shall not be valid or
enforceable insofar as Lender or any third parties are concerned.

 

2. This Assignment of Amended and Restated Contract for Deed is given to Lender
as collateral to secure Borrower’s payment and performance of the Note, and of
all sums, with interest, which may become due and payable to Lender under this
Assignment and to secure Borrower’s performance and discharge of its obligations
and agreements under this Assignment and under the Amended and Restated Contract
for Deed.

 

3. Borrower makes the following representations and warranties to Lender:

 

(a)The Credit Agreement and all documents relating thereto, including but not
limited to this Assignment, have been validly executed and delivered and each is
a valid and enforceable obligation of Borrower in accordance with its respective
terms;

 

(b)The Amended and Restated Contract for Deed is currently unencumbered, valid,
and in full force and effect in accordance with its terms;

 

(c)Neither party is in default under any of the terms, conditions, or covenants
contained in the Amended and Restated Contract for Deed;

 

(d)The Property is free from liens, encumbrances, and claims of every kind
whatsoever save and except the amount currently due in accordance with the terms
of the Amended and Restated Contract for Deed; and

 

(e)The balance due under said Amended and Restated Contract for Deed that is
unpaid as of the date of this Assignment is $2,400,000.00, plus interest at 6%
per annum, from and after December 27, 2012.

 

 

Assignment of Amended and Restated Contract for Deed As Collateral

Page 3

 

4. Lender agrees not to apply or enforce this Assignment of Amended and Restated
Contract for Deed for so long as Borrower shall fully and promptly comply with
all of the terms of the Credit Agreement and all documents relating thereto,
including but not limited to this Assignment, and of each and every other note,
mortgage, security interest or other obligation to Lender undertaken by
Borrower, and so long as Borrower shall fulfill all of the terms and conditions
of the Amended and Restated Contract for Deed. Upon the occurrence of any
default or failure of performance by Borrower under the Credit Agreement or any
other document relating thereto, including but not limited to this Assignment,
or any other note, mortgage, security agreement, other obligation to Lender of
Borrower, or the Amended and Restated Contract for Deed, Lender may, upon ten
(1) days’ written notice, apply and enforce this Assignment of Amended and
Restated Contract for Deed and exercise all of the rights and remedies hereunder
and assume and/or become responsible for the obligations of Borrower under said
Amended and Restated Contract for Deed.

 

5. The failure or omission by Lender to enforce this Assignment of Amended and
Restated Contract for Deed shall not impair the force and effect of this
Assignment of Amended and Restated Contract for Deed or prejudice the right of
Lender to further enforce this Assignment of Amended and Restated Contract for
Deed. The rights of Lender hereunder are cumulative and may be exercised solely
at the discretion of Lender. Furthermore, it is understood and agreed that
Lender does not, by the execution of this Assignment, or by its acceptance
hereof, or by the making of any payments due pursuant to the Amended and
Restated Contract for Deed, assume any liability under or become liable in any
manner whatsoever for the performance of the terms and conditions of said
Amended and Restated Contract for Deed unless or until Lender shall definitively
assume any such obligations.

 

In the event of default by Borrower in the fulfillment of any of the terms and
conditions of the obligations described above, or any of them, or the Amended
and Restated Contract for Deed, and upon the expiration of ten (10) days after
written to by Lender to Borrower of Lender’s intention to exercise this
Assignment of Amended and Restated Contract for Deed, Lender is hereby given and
granted full power and authority, in its sole discretion:

 

(a)To enter upon and take possession of the Property described in the Amended
and Restated Contract for Deed; to demand, collect and receive from any tenant
or tenants in possession of the Property or any part thereof, or from any other
person or persons liable therefor, all of the rents and revenues from such
tenant or tenants or other persons which may be due and unpaid and which may
thereafter become due; to institute and prosecute summary proceedings for the
removal of any tenant or tenants or other persons from the Property; and to pay
the costs and expenses of all such suits and proceedings out of the rents and
other revenues received;

 

 

Assignment of Amended and Restated Contract for Deed As Collateral

Page 4

 

(b)To maintain the Property and to keep the same in repair; to pay out of the
rents and other revenues received, if any, the costs thereof and of all services
of all employees, including their equipment, and all of the operating expenses
and expenses of maintaining and keeping the Property in repair and in proper
condition, and also all interest on the principal sum of the Amended and
Restated Contract for Deed above mentioned now due and unpaid and hereafter to
become due and all of the above-mentioned principal sum of said Amended and
Restated Contract for Deed now due and unpaid hereafter to become due, and also
all taxes and assessments now due and unpaid and which may hereafter become due
and a charge or lien upon the Property; and to pay the premiums on policies of
fire or other insurance now or hereafter effected by Lender as security for the
amount secured by the Assignment of the Amended and Restated Contract For Deed.
If there are no rents or revenues from the Property or if the rents or revenues
are insufficient for the foregoing purposes, any and all sums expended by Lender
pursuant to this paragraph shall be repaid by Borrower to Lender with interest
thereon from the date of payment thereof at the Default Rate (as defined in the
Revolving Credit Line Note) and such payment or payments with such interest
shall, to the extent permitted by law, be a lien or liens upon the Property and
shall be secured by this Assignment of Amended and Restated Contact for Deed;

 

(c)To execute and comply with all of the laws of the State of South Dakota and
also all of the laws, rules, orders, ordinances, and requirements of any and all
agencies, bureaus, and departments affecting the Property and to pay the costs
thereof out of the rents and other revenues received, if any; and if there be no
rents or revenues from the Property, or if the rents or revenues are
insufficient for the foregoing purposes, any and all sums expended by Lender
pursuant to this paragraph shall be repaid by Borrower to Lender with interest
thereon from the date of payment thereof at the Default Rate (as defined in the
Revolving Credit Line Note) and such payment or payments with such interest
shall, to the extent permitted by law, be a lien or liens upon the Property and
shall be secured by this Assignment of Amended and Restated Contact for Deed.

 

(d)To rent or lease the whole or any part of the Property for such term or terms
and on such conditions as Lender may deem proper;

 

(e)To employ an agent or agents to rent and manage the Property and to collect
the rents and other revenues thereof and to pay the reasonable value of its or
their services out of the rents and revenues received;

 

 

Assignment of Amended and Restated Contract for Deed As Collateral

Page 5

 

(f)To maintain general liability insurance, rent insurance, and worker’s
compensation law insurance (in addition to the fire insurance mentioned above)
and generally such other insurance as is customarily maintained by an owner of
real property of a style and kind of the Property or as Lender may deem
advisable or necessary to maintain in such amount or amounts as Lender in his
discretion may deem necessary and to pay the premiums and charges therefor out
of the rents and other revenues received, if any; and if there be no rents or
revenues from the Property, or if the rents or revenues are insufficient for the
foregoing purposes, any and all sums expended by Lender pursuant to this
paragraph shall be repaid by Borrower to Lender with interest thereon from the
date of payment thereof at the Default Rate (as defined in the Revolving Credit
Line Note) and such payment or payments with such interest shall, to the extent
permitted by law, be a lien or liens upon the Property and shall be secured by
this Assignment of Amended and Restated Contact for Deed.

 

(g)To act exclusively and solely in the place and stead of Borrower and to have
all of the powers as vendee as possessed by the Borrower for the purpose
aforesaid.

 

Lender in his sole discretion, shall, from time to time, determine to which one
or more of the purposes aforesaid the rents and revenues, if any shall be
applied and the amount to be applied thereto.

 

6. Notwithstanding anything contained in this Assignment of Amended and Restated
Contract for Deed, Lender has the right to commence and prosecute any action
which he may be entitled to commence and prosecute for the collection of the
Note and other amount or amounts due Lender from Borrower, and no provision of
this Assignment shall prejudice any other rights or remedies of Lender.

 

7. Miscellaneous.

 

(a)Whenever any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party. All representations
and warranties contained herein or otherwise heretofore made by Borrower to
Lender shall survive the execution and delivery hereof. The singular of all
terms used herein shall include the plural, the plural shall include the
singular, and the use of any gender herein shall include all other genders,
where the context so requires.

 

(b)The unenforceability or invalidity of any provision or provisions of this
Assignment of Amended and Restated Contract for Deed as to any persons or
circumstances shall not render that provision or any other provision or
provisions herein contained unenforceable or invalid as to any other persons or
circumstances, and all provisions hereof in all other respects shall remain
valid and enforceable.

 

(c)All notices provided for herein shall be in writing and shall be deemed to
have been given (unless otherwise required by the specific provisions hereof in
respect of any matter) when delivered personally or when deposited in the United
States mail, registered or certified, return receipt requested, postage prepaid,
addressed as follows:

 

 

Assignment of Amended and Restated Contract for Deed As Collateral

Page 6

 

  If to Borrower: Verity Farms, LLC     47184 258th St.     Sioux Falls, SD
57107

 

  If to Lender: Duane Spader     1100 E. 64th St. N.     Sioux Falls, SD 57104

 

or addressed to any such party at such other address as such party shall
hereafter furnish by ten (10) days prior written notice to the other parties
hereto.

 

(d)If any action or proceeding be commenced by Lender or commenced or threatened
by any other party, to which action or proceeding the Lender is made a party, or
in which it becomes necessary, in the Lender’s reasonable opinion, to defend or
uphold the lien of Lender, or to protect the Property or any part thereof,
including any foreclosure or commencement of foreclosure, all reasonable sums
paid by the Lender including reasonable attorney’s fees, and costs and
allowances, if then permitted by the laws of the State of South Dakota and
whether suit be brought or not, shall be paid, upon demand, to Lender by the
Borrower, together with interest at the rate then provided for in the Note.

 

(e)This Assignment of Amended and Restated Contract for Deed shall be governed
by and interpreted in accordance with the laws of the State of South Dakota.

 

(f)Borrower agrees to reimburse Lender for Lender’s costs for preparation of the
Note and this Assignment of Amended and Restated Contract for Deed.

 

IN WITNESS WHEREOF, this Assignment of Amended and Restated Contract for Deed
has been executed by the parties on the day and year first above written.

 

  VERITY FARMS, L.L.C.         By: /s/ VERLYN E. SNELLER   Its: President    
BORROWER           /s/ DUANE SPADER     Duane Spader     LENDER

 

 



 

 

